Citation Nr: 0821997	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA Benefits

VA is authorized to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  VA regulations require that service 
in the Philippine Commonwealth Army (and thus veterans' 
status) be proven with either official documentation issued 
by a United States service department or verification of the 
claimed service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under the pertinent statutes and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c).  
Thus, if the United States service department does not verify 
the claimed service, the applicant's only recourse lies 
within the relevant service department, not with VA.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In short, a claimant is not eligible for VA benefits based 
upon Philippine service unless a United States service 
department documents or certifies their service.  38 C.F.R. 
§ 3.203 (2007); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 
1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in December 2004 that the appellant had no service of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

The appellant submitted an affidavit from the Philippine Army 
that shows that he had guerilla service in the United States 
Army.

The appellant's own assertions and the Philippine Army 
affidavit as to his particular service fail to meet the 
requirements of 38 C.F.R. § 3.203(a) because the assertions 
do not constitute a document from a United States service 
department.  The United States service department's (NPRC's) 
communications that failed to verify the alleged service are 
binding on VA. 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The service department has determined that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces.  Moreover, the certificate 
that he submitted does not verify his service, as necessary 
for entitlement to VA benefits.  The Board must therefore 
find that the appellant did not have the type of qualifying 
service that would confer basic eligibility for VA benefits.  
38 C.F.R. § 3.40 (2007).  Accordingly, the appellant's claim 
for entitlement to VA benefits must be denied, due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


